     Case 2:17-cv-00027-RFB-VCF Document 76 Filed 11/17/20 Page 1 of 2




1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                 ***
9     CHARLES WIRTH,                               Case No. 2:17-cv-00027-RFB-VCF

10                                     Petitioner, ORDER
11           v.
12
      ROBERT LEGRAND, et al.,
13
                                   Respondents.
14

15          Charles Wirth’s pro se 28 U.S.C. § 2254 habeas corpus petition is before the court
16   on motions by both parties. Wirth filed a motion for exemption from the fees charged to
17   download copies of documents from the court’s electronic filing system (ECF No. 74).
18   Wirth asks that the clerk send him an “email with the link for the one free download for all
19   documents.” There is no such link. Wirth’s motion is denied. However, the court will
20   direct the Clerk to re-send to petitioner the exhibits on file in order to ensure that he has
21   the state-court records to reference when he files his reply in support of his petition.
22          IT IS THEREFORE ORDERED that petitioner’s motion for exemption (ECF No.
23   74) is DENIED.
24          IT IS FURTHER ORDERED that the Clerk send petitioner, via regeneration of the
25   Notice of Electronic Filing, a copy of the exhibits found at ECF Nos. 18-24.
26          IT IS FURTHER ORDERED that respondents’ motion to extend time to file an
27   answer to the petition (ECF No. 69) is GRANTED nunc pro tunc.
28
                                                   1
     Case 2:17-cv-00027-RFB-VCF Document 76 Filed 11/17/20 Page 2 of 2




1             IT IS FURTHER ORDERED that petitioner’s first and second motions for extension

2    of time to file a reply in support of the petition (ECF Nos. 73, 75) are both GRANTED.

3    Petitioner has up to and including 30 days from the date this order is entered to file his

4    reply.

5

6             DATED: 17 November 2020.

7

8                                                    RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
